Citation Nr: 0106509	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-15 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to and increased rating for post-operative 
residuals of a radical prostatectomy, currently evaluated as 
10 percent disabling.

2.  The propriety of the initial noncompensable rating for 
neuralgia of the left lower extremity.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel




INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO reduced the rating for the veteran's post-operative 
residuals of a radical prostatectomy from 100 percent 
disabling to noncompensably disabling, and granted service 
connection for neuralgia of the left lower extremity, and 
assigned a noncompensable rating.  The veteran appealed both 
issues and was afforded a hearing at the RO in October 1999.  
The hearing officer granted a 10 percent rating for post-
operative residuals of a radical prostatectomy and continued 
the noncompensably evaluation for neuralgia of the left lower 
extremity, as reflected in the January 2000 supplemental 
statement of the case (SSOC).  In January 2001, the veteran 
and his wife appeared at a hearing before the undersigned 
member of the Board for a hearing in Washington, D.C.  
Transcripts of both hearings are of record.  

Inasmuch as the appeal involving the neuralgia of the left 
lower extremity is from an original award, the Board has 
framed that issue as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(appeals from original awards are not construed as claims for 
increased ratings).


REMAND

By way of background, the Board notes that in an April 1998 
rating decision, the RO granted service connection for 
prostate cancer, rated 100 percent disabling effective 
January 8, 1998; granted special monthly compensation based 
on loss of use of a creative organ, effective January 8, 
1998; and granted service connection for impotence, rated 
noncompensably disabling, effective January 8, 1998.  
Thereafter, following a routine follow-up examination, the RO 
proposed to reduce the rating for the veteran's post-
operative residuals of prostate cancer to noncompensably 
disabling.  The reduction was implemented, effective July 1, 
1999.  In the same rating action that reduced the rating for 
the veteran's residuals of prostate cancer, the RO granted 
service connection for neuralgia of the left lower extremity, 
rated noncompensably disabling, effective December 3, 1998.  
The veteran appealed for a higher initial rating.  

Following a complete review of the claims folder, the Board 
concludes that additional development is warranted to more 
accurately assess the current severity of the veteran's post-
operative residuals of a radical prostatectomy and neuralgia 
of the left lower extremity.  In particular, the Board finds 
it necessary to ascertain whether the veteran's prostate 
cancer has recurred.

On VA examination in December 1998, it was indicated that the 
veteran developed left leg pain following his radiation 
therapy which was consistent with a neuralgia due to 
radiation.  The diagnostic impression included left leg 
neuralgia secondary to external beam therapy.  

The veteran has been followed for treatment of his prostate 
cancer by Anthony O. Sclama, M.D.  In a February 1999 letter, 
Dr. Sclama indicated that the veteran had no evidence of 
metastatic disease.  His prostate-specific antigen (PSA) was 
reported to be 0.1; he was voiding well and noted to be 
completely continent.  

In his July 1999 substantive appeal to the Board (VA Form 9), 
the veteran indicated that his PSA level had increased to 0.8 
which was a sign that the prostate cancer was recurring.  
With respect to his left lower extremity, the veteran 
reported that he was in constant pain and had difficulty 
driving because of it.  

On VA genito-urinary examination in October 1999, the veteran 
was noted to have had prostate cancer in 1997 and a resulting 
radical retropubic prostatectomy.  The veteran indicated that 
he had not been able to have any erections after his surgery 
and had also been incontinent.  He reported that he was 
taking medication for bladder control which had helped to 
reduce his urinary symptoms.  The examiner commented more 
than once that he did not have any of the veteran's records 
or the claims folder available for review.  

The veteran was also seen for a VA peripheral nerve 
examination in October 1999.  Notably, the VA examiner 
indicated that he did not have any of the veteran's records 
or the claims folder available for review.  The veteran 
reported the onset of pain in the left lower extremity after 
having radiation treatment.  He described a burning sensation 
in the left lateral thigh and discomfort.  He noted that he 
is able to sit or stand for 1-2 hours if he keeps moving 
around.  On examination, deep tendon reflexes were 2+ and 
equal.  The toes went down bilaterally to plantar 
stimulation.  Sensation was normal throughout, except for the 
area in the left lateral thigh, corresponding to the 
distribution of the left lateral femoral cutaneous nerve 
which was noted to have some hypesthesia to pinprick.  
Straight leg raising was negative to 90 degrees.  The 
diagnosis was meralgia paresthetica.  The VA examiner 
indicated that the neuropathy from the lateral femoral 
cutaneous nerve was usually of an unknown etiology, although 
it can come with compression, such as belts or overweight.  
He commented that it was unusual for any peripheral nerve to 
be involved by radiation.  

A subsequent November 1999 letter from Dr. Sclama noted an 
increase in the veteran's PSA level over the course of a few 
months.  The slow rise in his PSA was reported to show a high 
likelihood that there was some microscopic disease 
persistence of the prostate cancer.

At his Board hearing before the undersigned member of the 
Board, the veteran submitted additional evidence from a 
treating physician in an oncology unit, with a waiver of RO 
review pursuant to the provisions of 38 C.F.R. § 20.1304(c).  
The physician, Mike Cusnir, M.D., in a handwritten letter on 
VA letterhead, dated January 11, 2001, stated that the 
veteran was being treated for "relapsed prostate cancer 
after surgery and radiation."  It appeared to state that the 
prostate cancer had recurred.  This handwritten letter was 
associated with a lined piece of paper (no letterhead) 
indicating PSA values of 5.06 on November 1, 2000 and 5.73 on 
December 29, 2000.  Stapled to the lined paper was a card 
from Dr. Cusnir, indicating that he was associated with the 
University of Maryland Greenbaum Cancer Center.  

Under these circumstances, on remand, the veteran should be 
afforded a complete VA neurological examination to obtain a 
medical opinion as to the current severity of the veteran's 
service-connected neuralgia of the left lower extremity.  
With respect to the veteran's post-operative residuals of 
prostate cancer, the veteran should be afforded a complete 
examination with a VA oncologist to verify the indicated 
recurrence of prostate cancer and to determine the nature and 
extent of any metastases.  

With respect to both VA examinations, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the fulfillment of the statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  See also 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

However, prior to scheduling the veteran to undergo such 
examinations, the RO should obtain and associate with the 
record all outstanding pertinent medical records, 
specifically to include all outstanding VA and private 
treatment records related to the veteran's prostate cancer 
and residuals thereof, as well as the service-connected post-
operative neuralgia of the left lower extremity.  The Board 
emphasizes that all records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

For the foregoing reasons, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his post-operative 
residuals of a radical prostatectomy and 
neuralgia of the left lower extremity 
since October 1999, the date of the most 
recent VA examinations for those 
disabilities.  Based on his response, the 
RO should obtain a copy of all pertinent 
medical records from any source(s) or 
facility(ies) identified by the veteran.  
If any requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran should be 
notified.  

2.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for VA examination with an oncologist.  
The purpose of the examination is to 
verify whether the veteran's cancer has 
recurred and, in that event, to ascertain 
the nature and extent of any metastases.  
The claims folder, along with a complete 
copy of this REMAND, must be made 
available to and be reviewed by the 
examining physician in connection with 
the examination.  All appropriate tests 
and studies should be conducted.  
Moreover, all clinical findings should 
reported in detail.  Following 
examination, the VA examiner must render 
a specific opinion as to whether the 
veteran's cancer has recurred and fully 
describe the extent of any recurrent 
disease.  If the veteran's cancer has not 
recurred, the VA examiner should clearly 
identify all post-operative residuals of 
the veteran's service connected prostate 
cancer, and the severity thereof.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
typewritten report.  

3.  The veteran should also be afforded 
a VA neurological examination to 
determine the nature and extent of the 
service-connected neuralgia in the left 
lower extremity.  The claims folder, 
along with a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examining physician in 
connection with the examination.  All 
clinical findings should reported in 
detail.  Following examination, the VA 
examiner must render specific findings 
as to whether the veteran's neuralgia in 
the left lower extremity is manifested 
by incomplete paralysis and, if so, 
whether the paralysis is mild, moderate, 
moderately severe, or severe with marked 
muscular atrophy.  All examination 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in a typewritten 
report.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's increased 
rating claims in light of all pertinent 
evidence, and all applicable law, 
regulations, and case law, and all 
applicable diagnostic codes.  The RO 
must provide full reasons and bases for 
its determinations, addressing all 
issues and concerns noted in this 
REMAND.

5.  If any benefit remains denied, the 
veteran should be provided with an SSOC 
and given the opportunity to respond 
within the applicable time before the 
case is returned to the Board for 
further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


